Citation Nr: 1719480	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2005 to November 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Milwaukee, Wisconsin.  

Various RO decisions throughout the appeal period have granted increased disability ratings for the Veteran's service-connected psychiatric disabilities; however, as these decisions do not represent a total grant of benefits sought on appeal, the Veteran's initial rating claim on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, while the Veteran's claim of entitlement to a TDIU rating was denied by the RO in October 2016, it was also addressed within a supplemental statement of the case (SSOC) that same month; therefore, the Board finds that the Veteran's TDIU claim has been raised coincident to his initial rating claim and remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's initial rating claim was previously remanded by the Board in April 2016 for additional development, including obtaining outstanding VA treatment records and providing a VA examination.  As the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with MDD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, anxiety, nightmares, a lack of motivation, difficulty concentrating and anger outbursts, without symptomatology that more nearly approximates occupational and social impairment with deficiencies in most areas.  

2.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD with MDD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2016).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's initial rating claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Initial Rating - PTSD with MDD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered it from the assigned initial effective date, which the Veteran has not appealed, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD with MDD is currently rated as 50 percent disabling from November 6, 2007 under Diagnostic Code (DC) 9434-9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score,, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the relevant evidence of record, upon VA examination in December 2007, the Veteran was diagnosed with depressive disorder and assigned a GAF score of 65.  The Veteran reported that while in service, he was seen by a psychiatrist and put on antidepressant, but was not currently taking medication.  The Veteran stated that when he was in the Navy in Cuba, his parents were in the process of getting divorced and that was affecting him.  Upon mental status examination, he was alert and oriented, with clear, coherent speech, congruent affect, and depressed mood.  He denied hallucinations or delusions, and suicidal or homicidal ideation.  His memory was good, without impairment of thought process, and there were no issues with personal hygiene.  The examiner concluded that his symptoms were moderate in severity, sporadic, and resulted in mild effects on social functioning and no effects on employment.  

In April 2008, the Veteran stated within his notice of disagreement (NOD) that his sleeping problems and stress-related disorders had worsened; additionally, he stated that his ongoing nightmares, restlessness, and fatigue affected his daily activities and his ability to hold a job.  

Upon subsequent VA examination in May 2012, the Veteran was assigned a current GAF score of 65, and the examiner concluded that his psychiatric symptoms, including anxiety, impaired abstract thinking, hopelessness, irritability, sleep impairment with nightmares, insecurity, and paranoia were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran was employed as a supervisor at Dunbar Armory Truck.  

In his September 2012 VA Form 9 substantive appeal, the Veteran reported that he had suffered from depression and insomnia for years and believed that his symptoms warranted a 50 percent disability rating.  

VA treatment records from April 2013 document the Veteran's complaint of symptoms including sleep impairment, isolation, anhedonia, and hopelessness.  He denied thoughts of self-harm, but expressed intermittent depression.  The Veteran reported a good relationship with his mother and siblings; he had recently moved out of his mother's home into an apartment with a friend, but wanted to obtain his own residence and to move to Wisconsin to be near his girlfriend of four years, with whom he was in a long-distance relationship.  The examiner stated that the Veteran "notes satisfaction with his employment for now" but that the Veteran was unsure what kind of work he would want to pursue or go back to school.  Upon mental status examination, he was alert and oriented, with logical and goal directed thoughts.  He denied thoughts of suicidal ideation or homicidal ideation, in addition to any hallucinations or delusions.  His current GAF score was 60.  

In May 2013, the Veteran endorsed ongoing depression, anxiety, and sleep impairment.  He voiced disappointment over not getting a job that he really wanted, but noted he had had a job interview in Milwaukee and was hopeful to get it and move to be with his girlfriend.  He was alert and oriented, with logical and goal directed thoughts, and he denied thoughts of hurting himself or others, as well as any hallucinations or delusions.  

In March 2014, the Veteran appeared alert and oriented, with normal speech, thought process, and memory.  He reported depression and audiovisual hallucinations in the past, but denied suicidal or homicidal ideation.  He was noted to have his associate's degree in criminal justice and that he was currently employed full time at an armor truck company and that his current sources of income were his employment and VA compensation.  He reported that he was currently living with his fiancée.  His current GAF score was 51-60, reflecting his moderate symptoms.  

In June 2014, the Veteran reported having nightmares, flashbacks, and hypervigilance, but that they were all less frequent with medication.  He reported that he and his fiancée were living together at that time.

At an August 2014 VA examination, the Veteran reported he and his fiancée had broken up two months ago and that he was living alone.  The Veteran reported he was unemployed and had been for the past year.  But see March 2014 VA treatment records showing he was working full time at an armor truck company.  Following VA examination in August 2014, the VA examiner found that his psychiatric symptoms, including depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work or a worklike setting) resulted in occupational and social impairment with reduced reliability and productivity.  Upon mental status examination, he was oriented, with normal speech, thought processes/content, memory, and hygiene.  He denied current suicidal or homicidal ideation.  The examiner noted the Veteran's functional impairments included difficulty and interference with attaining and maintaining long-term employment, limited interpersonal relationships with others, difficulty engaging in romantic relationships, reduced recreational activities, significant disturbance in sleep, depressed mood, and isolation.  

VA treatment records from August 2014 document that the Veteran would work occasionally with friends doing construction work; however, due to his chronic sleep impairment and panic attacks, he did not believe that school attendance or a full-time job was possible.  An August 29, 2014, VA treatment record shows that the Veteran reported that he and his fiancée had broken up two to three months ago but were still in contact and were no longer in a romantic relationship.  But see October 2014 submission (described below) from Veteran showing that he and his fiancée were married on August 31, 2014 (two days after reporting that they were no longer in a romantic relationship). 

The record reflects that the Veteran and his fiancée got married on August 31, 2014, and thus she became his wife on that date (versus his fiancée).  In October 2014, the Veteran submitted the necessary documentation to have his wife added to his VA compensation benefits.  For example, he submitted a copy of her Social Security card and their marriage license, which showed that they were married on August 31, 2014.  

In December 2014, the Veteran noted some ongoing difficulty going out in public, although he was trying to socialize more and not isolate as much.  He reported he had started to date his ex-fiancée again, and noted that she was more understanding regarding his PTSD.  But see August 2014 marriage license, showing that they were married on August 31, 2014.  The Veteran reported he planned to visit family for Christmas, and noted that he was interested in attending school and planned to get a more advanced commercial drivers' license.  

In January 2015, the Veteran reported that he was ready to begin to look for work or school to stop isolating himself.  A February 2015 VA treatment record shows that VA wanted the Veteran to undergo a colonoscopy but that the Veteran did not "feel he can take time off of work for this."  In March 2015, the Veteran reported that his symptoms were being managed with medication.  He planned to enroll in school full-time prior to the birth of his baby; he noted that he would be the child's primary caregiver, with the help of his mother-in-law.  In April 2015, the Veteran reported that the was doing well mentally; he noted ongoing nightmares which were tolerable, and that he was motivated to pursue work and school, and felt he could handle being in a room full of people.  An April 2015 VA treatment entry documents a recommendation that the Veteran attend a Friday clinic, and that the examiner wrote that the Veteran was unable to attend the Friday clinic because he was "unable to take off work."  That fall, the Veteran reported having returned to school following the birth of his child, but later put school on wayside to be his son's full-time caregiver.  

In January 2016, a VA medical professional listed the Veteran's strengths, which included his being "Employed" and that the Veteran relayed, "I need to keep my job."  In April 2016, the Veteran reported being the primary caregiver for his child and reported that he was pursuing a CDL license and planned to attend a career fair to learn about future employment options.  He reported that his relationships with his wife and family remained good, that his symptoms had baselined, and that he could transition his treatment to an "as needed" basis.  

Upon VA examination in August 2016, the Veteran reported symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week and nearly daily, chronic sleep impairment with nightmares, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, and persistent delusions or hallucinations.  The Veteran reported not having worked since the last VA examination (which would have been in August 2014).  But see February 2015, April 2015, and January 2016 VA treatment records indicating the Veteran was working.  Upon mental status examination, he was alert and oriented, with normal speech and thoughts, and he reported passive suicidal ideation without plan or intent.  The examiner diagnosed PTSD and MDD which resulted in occupational and social impairment with reduced reliability and productivity, and the examiner concluded that the Veteran's current functional impairment was moderate to severe; he noted that the Veteran was not currently cleared to operate a commercial vehicle due to his prescribed psychiatric medications.  

In August 2016, the Veteran reported a recent increase in symptoms of anxiety with periods of intensity bordering on panic.  He reported frustration that he required prescription medications to help him get through the day, and noted ongoing visual hallucinations, and passive suicidal ideation, although he noted that his family was a protective factor; the physician noted he was at a low risk for self-harm.  In September 2016, he reported ongoing nightmares, depressed mood, and daily anxiety and panic attacks.  The following month, these symptoms continued, but he reported daily activities including cleaning the home and walking to the gym, library, grocery store, or post office, although he stated that some days he could not get out of bed.  Upon mental status examination, he was alert and oriented, with anxious mood, congruent affect, normal speech, good hygiene, intact memory, and without psychosis, suicidal ideation, or homicidal ideation.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent is not warranted for any period on appeal, as the Veteran's psychiatric symptoms from his service-connected PTSD with MDD do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran's overall impairment from his PTSD with MDD would need to approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The Board acknowledges that the Veteran has reported passive suicidal ideation, although notably, he has been found to be at low risk of self-harm.  Additionally, he has not displayed obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Moreover, while the Veteran has displayed ongoing anxiety and panic attacks which occur more frequently, nearly daily, these do not appear to have not manifested as near-continuous so as to completely limit his ability to function independently.  Rather, the evidence shows that the Veteran has been able to maintain his activities of daily living, as well as family relationships.  Additionally, the Veteran has also not shown any spatial disorientation or neglect of personal appearance and hygiene upon mental status examinations during the appeal period.  While the Veteran has reported some occupational impairment due to prescription medications that prohibited his ability to obtain a commercial driver's license, he has not shown an inability to establish and maintain effective relationships, as he has reported maintaining family relationships, and he and his wife have been together since approximately 2010 (they did not get married until August 2014).  They had a child together in September 2015, and the Veteran is a devoted father and caretaker.  See September 2016 VA treatment record (examiner noted the Veteran's son is a "light in [the Veteran's] life and he is his motivation).

While the Board has also considered the Veteran's statements regarding the severity of his psychiatric symptoms, the Board finds it highly probative that upon several VA psychiatric examinations throughout the appeal period, each VA examiner concluded that the Veteran's PTSD symptoms resulted in no worse than occupational and social impairment with reduced reliability and productivity, which is best approximated by the currently assigned 50 percent disability rating.  Additionally, the evidence of record documents that the Veteran's assigned GAF scores ranged from 51 to 65, which reflects symptoms ranging from mild to moderate symptoms.  As such, the Board acknowledges the probative evidence regarding the GAF scores during the rating period as most nearly approximating the currently assigned 50 percent disability rating throughout the appeal period.  See Carpenter, 8 Vet. App. at 242-44.  

Further, as the finder of fact, the Board finds that the Veteran has provided inconsistent statements throughout the appeal, which damages his credibility.  For example, the Veteran claimed he and his now wife had broken up at the time of the August 1, 2014, VA examination; however, he and his now wife were married on August 31, 2014-later that month.  Additionally, on August 29, 2014, two days before they got married, the Veteran claimed they were no longer in a romantic relationship, which statement is not credible considering he married her two days later.  Then in December 2014, after they had gotten married, he claimed that he and his ex- fiancée were dating again.  See December 3, 2014, VA treatment record ("Is starting to date his ex-fiancée again, though admits nothing has really changed as far as the reasons they broke up.").  The Veteran also made inconsistent statements regarding whether he was employed.  For example, at the August 2016 VA psychiatric examination, the Veteran reported he had not worked since the August 2014 VA psychiatric examination, however, VA treatment records in 2015 and 2016 indicate that he was working.  See March 2015, April 2015, and January 2016 VA treatment records.  The Veteran's inconsistent statements damage his credibility, and the Board accords his statements regarding the severity of his psychiatric symptoms lessened probative value.

Similarly, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 100 percent disability rating.  Vazquez-Claudio, supra.  To the extent that the Veteran has reported symptomatology contemplated within the rating criteria for a 100 percent disability rating, including persistent audiovisual hallucinations, the Board notes that he has not been found to have gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for the names of close relatives, his own occupation, or his own name.  See 38 C.F.R. § 4.130, DC 9411.  Significantly, the evidence shows that he was working in the Chicago area until he moved to be with his now wife in Milwaukee and that he subsequently found a job and was working in 2015 and 2016.  This is evidence against total occupational impairment.  He got married in August 2014 and had a child in 2015, and a VA examiner noted that the Veteran's son was very important to him.  This is evidence against total social impairment.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD with MDD is not warranted for any period on appeal.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for PTSD with MDD (rated as 50 percent disabling from November 6, 2007) and irritable bowel syndrome (IBS) (rated as 30 percent disabling from July 27, 2016).  Based upon the above, the Veteran's current combined 70 percent disability rating meets the schedular criteria for a TDIU rating from July 27, 2016.  See 38 C.F.R. § 4.16(a).  Additionally, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  Therefore, the Board has considered the Veteran's TDIU claim for the entire pendency of his initial rating claim.  

In addition to the evidence already discussed above regarding the Veteran's service-connected PTSD with MDD, the evidence of record relevant to the Veteran's TDIU claim includes an August 2016 VA IBS examination which found that the Veteran's IBS had a functional impact upon his ability to work, in that the Veteran reported a need to frequently spend two to three hours in the bathroom due to his IBS symptoms, which had been challenging for his prior employers to accommodate.  

In a September 2016 notice letter, VA informed the Veteran that he may be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation.  VA told him that if he believed he qualified for this benefit, that he should return the enclosed TDIU application.  The record shows that he did not submit the requested form, but he submitted a statement which reported much trouble with employment, not only due to his PTSD, but with understanding employers because of the time spent dealing with his IBS symptoms, including a need to spend several hours in the restroom on the majority of days, which could be hard to accommodate.  

Upon additional VA IBS examination in October 2016, the examiner found that the Veteran's intestinal condition did not have a functional impact upon his ability to work.  

Following a review of the evidence of record, including that discussed in detail above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  

The Board acknowledges the Veteran's reports regarding difficulty with employment due to his intestinal symptoms which required accommodation.  Additionally, the Board acknowledges that his psychiatric symptoms have resulted in difficulty in establishing relationships and adapting to a worklike situation.  However, the Board finds it highly probative that while VA examinations concerning his psychiatric and IBS disabilities have revealed some functional impairment, there is no indication that such disabilities completely preclude his ability to secure or follow a substantially gainful occupation.  Notably, the Veteran has been successful in managing his symptoms, attending school and earning an associate's degree in Criminal Justice, and planning for a future career.  The fact he has been unemployed during the appeal period at times, or has had difficulty obtaining employment due to his prescription medications, is insufficient to warrant a TDIU rating.  See Beaty, 6 Vet. App. 532.  The Veteran had to leave his employment in the Chicago area in early 2014 because he moved to be with his now wife in Milwaukee.  Three, different March 2014 VA treatment records indicate that the Veteran was working at that time.  In February 2015, the Veteran reported being unable to undergo a colonoscopy because he could not take the time off of work.  He made a similar report in April 2015, when he was unable to set up a follow-up for his gastrointestinal symptoms, because those appointments were offered on Fridays, and the Veteran reported he was unable to take off work.  In January 2016, he was reported to be working.  Thus, at various times throughout the appeal, the Veteran was reported to be working.  As noted above, the Veteran did not complete the VA Form 21-8940, which may have provided more detailed information regarding the Veteran's employment status.  Additionally, as noted above, the Veteran has provided inconsistent statements regarding whether he was working or not, and thus his allegations of being unable to work are accorded lessened probative value.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

ORDER

An initial disability rating in excess of 50 percent for PTSD and MDD is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


